                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

FRANK SARABIA                                                                PLAINTIFF

vs.                                   No. 4:18-cv-441-JM

MATTHEW MANNISTO                                                             DEFENDANT


                                          JUDGMENT

        Pursuant to the order entered this day, the complaint of the plaintiff is dismissed with

prejudice.

       IT IS SO ORDERED this 15th day of January, 2019.


                                              ______________________________
                                              James M. Moody Jr.
                                              United States District Judge
